Opinion filed April 16, 2009 











 








 




Opinion filed April 16,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                     Nos. 11-08-00301-CR, 11-08-00302-CR, &
11-08-00303-CR
                                                    __________
 
                                      PAUL GLEN DILLS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                   Trial
Court Cause Nos. 13731, 13732, & 13733
 

 
                                             M
E M O R A N D U M   O P I N I O N




The
jury convicted Paul Glen Dills of two offenses of aggravated assault with a
deadly weapon[1] and one
offense of unlawful restraint.[2]  The jury
found the enhancement allegation in each indictment to be true and assessed
appellant=s punishment
at confinement for forty years and a $2,000 fine in Cause No. 11-08-00301-CR,
at confinement for twenty years and a $2,000 fine in Cause No. 11-08-00302-CR,
and at confinement for fifteen years and a $2,000 fine in Cause No.
11-08-00303-CR.  We affirm.
Appellant=s court-appointed counsel
has filed motions to withdraw.  Each motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with copies of the briefs and advised appellant of his right
to review the record and file responses to counsel=s briefs.  Responses have not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeals are without merit.  We note that counsel
has the responsibility to advise appellant that he may file petitions for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file petitions for discretionary review pursuant to Tex. R. App. P. 66.  Black v.
State, 217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motions to withdraw are granted, and the judgments are affirmed.
 
PER CURIAM
 
April 16, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]Cause Nos. 11-08-00301-CR and 11-08-00302-CR.


[2]Cause No. 11-08-00303-CR.